Name: Commission Regulation (EEC) No 3584/81 of 14 December 1981 amending Regulation (EEC) No 1136/79 laying down detailed rules for the application of special import arrangements for certain types of frozen beef intended for processing
 Type: Regulation
 Subject Matter: foodstuff;  food technology;  trade;  economic analysis;  animal product
 Date Published: nan

 No L 359 / 16 Official Journal of the European Communities 15 . 12 . 81 COMMISSION REGULATION (EEC) No 3584/81 of 14 December 1981 amending Regulation (EEC) No 1136/ 79 laying down detailed rules for the appli ­ cation of special import arrangements for certain types of frozen beef intended for processing whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( ! ), as last amended by the Act of Accession of Greece , and in particular Article 14 (4) (c ) thereof, Whereas Commission Regulation (EEC) No 1 136/79 (2 ) laid down detailed rules for the application of special import arrangements for frozen beef intended for processing ; whereas that Regulation sets coefficients for determining the quantity of frozen boned meat content in a given quantity of preserves ; Whereas, in the case of preserves containing 20 % or more and less than 40 % meat, it has emerged in prac ­ tise that the quantity of meat required for the manu ­ facture of certain products differs , for reasons outside the control of operators , from the quantity given by application of the coefficient set ; whereas this situa ­ tion is causing difficulties for a number of processing concerns ; whereas it appears necessary therefore to allow the use of specific control procedures ; The following subparagraph is added to Article 2 (4) of Regulation (EEC) No 1136/79 : ' If the quantity of meat required to make a product of the type indicated at I. 4 of the Annex differs markedly from the quantity given by appli ­ cation of the coefficient 0-30 specified for this type , the competent authority may under the system of administrative supervision accept specific proof of the quantity of frozen meat required to manufacture the product, in cases where this is requested by the processing concern appearing on the import licence'. Article 2 This Regulation shall enter into force on 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1981 . For the Commission Poul DALSAGER Member of the Commission ( 1 ) OJ No L 148 , 28 . 6 . 1968 , p . 24 . ( 2 ) OJ No L 141 , 9 . 6 . 1979 , p . 10 .